Citation Nr: 1544531	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  09-07 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a rating in excess of 40 percent for lumbar degenerative disc disease, status post laminectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to April 1969 and from March 1979 to January 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In July 2015, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

In a March 2008 rating decision, the St. Louis, Missouri RO granted the Veteran a 100 percent rating for lumbar degenerative disc disease from October 16, 2007 to January 31, 2008, based on surgical treatment necessitating convalescence.  In an August 2010 rating decision, the Los Angeles RO granted the Veteran a 100 percent rating for lumbar degenerative disc disease from March 8, 2010 to May 31, 2010, based on surgical treatment necessitating convalescence.  Accordingly, the issue of entitlement to an increased rating for lumbar degenerative disc disease during those periods is no longer before the Board.  The discussion in this document is for those times when the temporary total ratings were not assigned.  Nothing herein should be taken as affecting those periods.

Although a claim of entitlement to a rating in excess of 30 percent for left knee degenerative joint disease was initially on appeal, the RO granted entitlement to a 60 percent rating, effective December 1, 2005, in a March 2014 rating decision.  As this represents a full grant of the benefit sought with respect to that issue, it is no longer before the Board.

In a September 2014 statement, the Veteran raised the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  Although this issue is not before the Board, the Veteran is welcome to file a specific claim with regard to this issue if he wishes to do so.

In addition, at the hearing the veteran discussed his feeling that an earlier effective date should be assigned for compensation for radiculopathy of the lower extremities.  This matter should be specifically raised with the RO by formal claim.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  


FINDING OF FACT

During the time period when a 100 percent rating was not assigned, the Veteran's lumbar degenerative disc disease was not manifested by ankylosis or incapacitating episodes.  


CONCLUSION OF LAW

During the applicable period, the criteria for a disability rating higher than 40 percent for lumbar degenerative disc disease have not been met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act
 
Because service connection, initial ratings, and effective dates have been assigned, the notice requirements of the VCAA, 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements as they relate to these claims would serve no useful purpose.
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations for the issues addressed are in order.  

The Veteran was also afforded a VA hearing with the undersigned in July 2015.  During the Board hearing, the undersigned explained the deficiencies and elicited evidence in the Veteran's case to include the type of evidence he would have to submit to cure these deficiencies.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103(c)(2) (2015).

The Board has reviewed all the evidence in the Veteran's claims file, which includes his written contentions, service treatment records, VA treatment records, private treatment records, and the VA examination reports.  
 
Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Relevant Laws and Regulations
 
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  
 
Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  
 
Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§  3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Schedular ratings for disabilities of the spine are provided by application of the general rating formula for diseases or injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  The general formula specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area affected by residuals or injury or disease.  Id.

Under the general formula, a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.  Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  Id.  at Note (5).  

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Factors of joint disability include increased or limited motion, weakened movement, excess fatigability, incoordination, and painful movement, including during flare-ups and after repeated use.  DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995); 38 C.F.R. § 4.45.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.   

Additionally, "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Pain in a particular joint may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Id.; 38 C.F.R. § 4.40.  Under 38 C.F.R. § 4.59, painful joints are entitled to at least the minimum compensable rating for the joint.

Analysis

Service connection was established for lumbar degenerative disc disease in an August 2001 rating decision and a 40 percent rating was assigned.  The Veteran contends that he is entitled to a higher rating.  

The AOJ has rated the Veteran's degenerative disc disease under 38 C.F.R. § 4.71a, Diagnostic Code 5243, for intervertebral disc syndrome.  Diagnostic Code 5243 provides for ratings under either the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, which allows for the assignment of rating criteria based on the frequency and extent of incapacitating episodes during the preceding 12 months.  38 C.F.R. §  4.71a, Diagnostic Code 5243 (2015).  For VA rating purposes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

The Veteran was afforded a VA examination in April 2006.  The Veteran reported back pain but reported no incapacitating episodes in the preceding 12 months.  Thoracolumbar motion was reported as flexion to 45 degrees, extension to 20 degrees, left lateral flexion to 30 degrees, left lateral rotation to 30 degrees, right lateral flexion to 30 degrees, and right lateral rotation to 30 degrees, with all ranges of motion limited by pain thereafter.  The examiner found limitation of motion due to pain but not weakness, fatigability, incoordination, or lack of endurance.  The examiner did not mention ankylosis but, given the definition of ankylosis stated above, a finding of a range of motion necessarily precludes a finding of ankylosis.  

The Veteran was afforded an additional VA examination in March 2013.  The Veteran reported constant back pain if he did not take medication and an inability to sit, stand, or walk for prolonged periods.  Thoracolumbar motion was reported as flexion to 50 degrees, extension to 5 degrees, left lateral flexion to 10 degrees, left lateral rotation to 10 degrees, right lateral flexion to 10 degrees, and right lateral rotation to 10 degrees, with objective evidence of painful motion at the end of each range of motion.  The examiner found no additional limitation of motion on repetition.  The examiner found functional limitation in the form of decreased movement, painful movement, and excess fatigability.  The examiner diagnosed the Veteran with intervertebral disc syndrome but noted no incapacitating episodes in the preceding 12 months.  The examiner did not mention ankylosis but again, given the definition of ankylosis stated above, a finding of a range of motion necessarily precludes a finding of ankylosis.  

The Veteran was afforded a third VA examination in March 2015.  The Veteran reported back pain, relieved by pain medications, and difficulty with bending, lifting, and carrying.  Thoracolumbar motion was reported as flexion to 30 degrees, extension to 15 degrees, left lateral flexion to 15 degrees, left lateral rotation to 15 degrees, right lateral flexion to 15 degrees, and right lateral rotation to 15 degrees.  The Veteran declined repeat testing due to pain.  The examiner found functional limitation in the form of decreased movement, painful movement, and interference with sitting and standing.  The examiner specifically found that the Veteran did not have ankylosis.  The examiner diagnosed the Veteran with intervertebral disc syndrome but noted no incapacitating episodes in the preceding 12 months.  

The preponderance of the evidence shows that the Veteran's lumbar degenerative disc disease did not approximate the criteria for a rating higher than 40 percent at any time during the period on appeal.  There is no competent medical evidence of ankylosis or incapacitating episodes, at least one of which would be required for a higher rating.  

The Board also considered the Veteran's lay statements.  The Veteran is competent to report his own observations with regard to the symptoms of his lumbar spine disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, nothing in those statements provides any support for a finding that the Veteran's symptoms are more severe than those revealed by the three VA examinations.  The Board notes the Veteran's February 2009 assertion that he had unfavorable ankylosis of at least the thoracolumbar spine, and possibly the entire spine, but the findings of the three VA examinations show that this is not possible.  

In addition, the Board considered whether a higher rating is warranted under the regulations relating to additional functional loss due to pain, weakness, fatigability, incoordination, and other factors under DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); 38 C.F.R. §§ 4.40, 4.45.  As stated above, the general rating formula for diseases or injuries of the spine specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area affected by residuals or injury or disease.  38 C.F.R. § 4.71a.  Therefore, although the record contains evidence of limitation of motion due to pain, that does not affect the Veteran's disability rating under the general formula.  

The Board additionally considered whether there are any other Diagnostic Codes which could apply to the Veteran's current lumbar spine disability.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2015), for degenerative arthritis of the spine, allows for a rating under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015) for arthritis.  As Diagnostic Code 5003 provides for a compensable rating only if one is not available under the general formula, it is not applicable to this case.  The Board therefore finds that there are no other potentially applicable Diagnostic Codes by which a higher rating can be assigned.

Extraschedular Consideration

Since the rating criteria for lumbar spine disabilities reasonably describe the Veteran's disability level and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluation is, therefore, adequate and no referral for extraschedular consideration is required.  See  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

The evidence fails to show anything unique or unusual about the Veteran's lumbar spine disability that would render the schedular criteria inadequate.  To the extent that the Veteran's lumbar spine disability interferes with his employability and activities of daily life, such interference is contemplated by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96; see also Bagwell v. Brown, 9 Vet. App. 337, 338 (1996).  

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  There is no showing that this holding is pertinent to the instant case.  This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  The disability picture is contemplated by the rating schedule and the assigned schedular rating is, therefore, adequate.  Consequently, on this record, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) for this disability.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the appellant's claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to a rating in excess of 40 percent for lumbar degenerative disc disease prior to October 16, 2007, from February 1, 2008 to March 7, 2010, and on and after June 1, 2010 is denied.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


